Citation Nr: 1026497	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal was before the Board in June 2009 when the issue on 
appeal was characterized as entitlement to service connection for 
a back disability.  The Board remanded the claim for a VA 
examination.  On the subsequent examination, the examiner drew a 
distinction between disabilities of the Veteran's thoracic and 
lumbar spines.  In view of the examiner's opinions the Board has 
characterized the appeal as involving claims for service 
connection for disabilities of the thoracic and lumbar spines.

The issue of service connection for a lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has a current thoracic spine disability, namely 
thoracic strain and muscular thoracic scoliosis, which is 
etiologically related to an in-service injury.



CONCLUSION OF LAW

A thoracic spine disability, thoracic strain and muscular 
thoracic scoliosis, were incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



Analysis

The Veteran has been diagnosed as having a current thoracic spine 
disability.  In August 2001, a VA physician diagnosed thoracic 
muscle strain and indicated that the Veteran had reported that a 
similar injury had occurred ten years earlier.  Dr. J.C.'s April 
2008 evaluation diagnosed the Veteran with a lumbar strain, 
lumbar spondylosis, and low lumbar painful masses, and indicated 
that in August 2007, the Veteran experienced back pain and 
paraspinal spasm.  

On VA examination in July 2009, the Veteran reported that he 
initially injured his back while working in an engine shop in 
England in the late 1980's and 1990's.  He indicated that he was 
sent to the physician for pain in his lumbar spine and rhomboid 
which made it difficult for him to sit in a chair.  According to 
the Veteran, his back has bothered him since that initial injury.  
The Veteran also reported that after leaving the service in 1991, 
he worked stocking beer and soft drink products and sustained a 
back injury, which he described as a thoracic strain.  He also 
reported that his thoracic and lumbar spines were irritated while 
working as a baggage handler for an airline.  The VA examiner 
diagnosed thoracic strain and muscular thoracic scoliosis, as 
well as degenerative disk disease of L3-L4, L4-L5 based on X-ray 
evidence.  

The Veteran's service treatment records indicate that in November 
1989, he was diagnosed as having a muscle strain of the right 
rhomboid, evidenced by a sore back and tenderness over the right 
rhomboid.  The Veteran has provided competent reports of an in-
service back injury, and the Board finds that his reports are 
consistent with the evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Thus, there is evidence of a current back disability and an in-
service back injury.  The only remaining question is whether 
there is a nexus between the two.  The only competent medical 
opinion on this question is that of the July 2009 VA examiner.  

The examiner noted that the clinical findings were suggestive of 
chronic thoracic strain to the right as described in 1989 and 
1997 by Dr. C.C., and that given the Veteran's self-reported and 
medical confirmation of thoracic strain, the thoracic strain was 
at least as likely as not related to the same treatment in 
service of the thoracic strain or rhomboid strain.

There is no medical opinion against that of the VA examiner, and 
that opinion was based on an accurate history and supported by an 
implicit rationale.  There is evidence against the claim, 
inasmuch as the contemporaneous record does not document a back 
disability for many years after service.  The evidence is, 
however, in at least equipoise.

As there is evidence of a current back disability, an in-service 
back injury, and a nexus between them, service connection for a 
back disability must be granted.


ORDER

Service connection for a thoracic spine disability is granted.


REMAND

The August 2009 VA examiner stated that he could not provide an 
opinion as to the relationship between the current lumbar disc 
disease and service without resort to speculation.  He indicated 
that treatment records from the Veteran's other primary care 
physician, Dr. West, which are mentioned in the 2008 treatment 
records of Dr. J. C., were not currently associated with the 
claims file, and that a review of these records would have been 
helpful to him in determining whether or not the Veteran's 
diagnosed degenerative disk disease of the lumbar spine is 
etiologically related to the Veteran's in-service back injury or 
any other period of service.

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  38 
C.F.R. sec. 3.159(e)(2) (2009).  It appears there may be 
additional private treatment records that are not part of the 
claims folder.

When an examiner states that an opinion cannot be provided 
without resort to speculation and indicates that additional 
records could assist in providing the opinion, VA has an 
obligation to attempt to obtain those records.  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

An examiner's reports that he or she cannot provide an opinion 
without resort to speculation, is inadequate unless the examiner 
provides a rationale for that statement.  Jones v. Shinseki.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of 
treatment provided by Dr. West for the 
Veteran's back disability, specifically 
records of treatment in 2008.  These 
efforts should be undertaken in accordance 
with 38 C.F.R. § 3.159(e)(2) (2009).

2.  Once the treatment records from Dr. 
West have been associated with the claims 
folder, or it is apparent that the records 
cannot be obtained, return the claims 
folder to the examiner who provided the 
July 2009 VA examination and opinion.  

The examiner should review the files again 
and opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's degenerative disk 
disease of the lumbar spine is related to 
the Veteran's in-service back injury or is 
otherwise related to service, including the 
strain reported in the service treatment 
records and the Veteran's report of back 
injury.  The examiner must provide a 
rationale for the opinion.

The examiner is advised that the Veteran is 
competent to report his in-service back 
injury and his symptoms; and such reports 
must be considered in formulating any 
opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why 
this is so.

If the examiner who provided the previous 
examination is unavailable, another medical 
professional should review the claims 
folder and provide the necessary opinions 
and rationales.

3.  The agency of original jurisdiction 
should review the opinion to insure that it 
contains all the information requested in 
this remand.

4.  If the benefit sought on appeal remains 
denied, the agency of original jurisdiction 
should issue a supplemental statement of 
the case.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


